Citation Nr: 1548899	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for lumbar paravertebral muscle myositis.  

2.  Entitlement to service connection for a lumbar spine disorder to include degenerative disc disease and myelopathy.  

3.  Entitlement to service connection for Type II diabetes mellitus.  

4.  Entitlement to service connection for a bilateral upper extremity neurological disorder to include neuropathy and radiculopathy.  

5.  Entitlement to service connection for a bilateral lower extremity neurological disorder to include neuropathy and radiculopathy.  

6.  Entitlement to service connection for an acquired psychiatric disorder to include a generalized anxiety disorder, a depressive disorder, and insomnia.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1975 to September 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for lumbar paravertebral muscle myositis; denied service connection for lumbar spine intervertebral disc disorder with myelopathy, Type II diabetes mellitus, bilateral upper extremity neuropathy, bilateral upper extremity radiculopathy, bilateral lower extremity neuropathy, bilateral lower extremity radiculopathy, a generalized anxiety disorder, a depressive disorder, and hypertension; and denied a TDIU.  In November 2014, the RO denied service connection for obstructive sleep apnea.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In his April 2015 Appeal to the Board (VA Form 9), the Veteran requested both a hearing before a VA Decision Review Officer (DRO) and a hearing before a Veterans Law Judge sitting at the RO.  In October 2015, the Board wrote to the Veteran and requested that the Veteran clarify which type of hearing he desired.  In an October 2015 Appeal to the Board (VA Form 9), the Veteran indicated that he wanted a DRO hearing.  The requested hearing before a DRO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a DRO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in th-e nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

